 Case: 2:20-cv-03035-MHW-CMV Doc #: 4 Filed: 06/16/20 Page: 1 of 2 PAGEID #: 20




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


MARIELLEN CALLOWAY, et al.,

       Plaintiffs,
                                                        Civil Action 2:20-cv-3035
                                                        Judge Michael H. Watson
       v.                                               Magistrate Judge Chelsey M. Vascura


CITY OF COLUMBUS POLICE VICE
SQUAD, et al.,

       Defendants.


                                     NOTICE AND ORDER

       The Court advises Plaintiff La Rue Banquet Facility LLC that it can only proceed through

licensed counsel in this Court. See Rowland v. California Men’s Colony, Unit 11 Men’s

Advisory Council, 506 U.S. 194, 201–02 (1993) (“It has been the law for the better part of two

centuries . . . that a corporation may appear in federal courts only through licensed counsel.”);

Doherty v. Am. Motors Corp., 728 F.2d 334, 340 (6th Cir. 1984) (“[A] corporation cannot appear

in federal court except through an attorney.”).

       In addition, Federal Rule of Civil Procedure 11(a) requires signature by an attorney or, if

the party is not represented by an attorney, signature by the party for “[e]very pleading, written

motion, and other paper.” Fed. R. Civ. P. 11(a). Because a corporation cannot appear in court

except through an attorney, “[a] pleading [or motion] by a corporation that is not signed by an

attorney is treated as unsigned for Rule 11(a) purposes.” White v. Smith, No. 2:09-cv-00574,

2010 WL 795967, at *1 (S.D. Ohio March 2, 2010) (citations omitted). “The court must strike

an unsigned paper unless the omission is promptly corrected after being called to the attorney’s
 Case: 2:20-cv-03035-MHW-CMV Doc #: 4 Filed: 06/16/20 Page: 2 of 2 PAGEID #: 21




or party’s attention.” Fed. R. Civ. P. 11(a).

       Accordingly, Plaintiff La Rue Banquet Facility LLC is ORDERED to retain a trial

attorney as provided for in Southern District of Ohio Civil Rule 83.4 WITHIN THIRTY DAYS

OF THE DATE OF THIS ORDER, and have counsel enter an appearance on its behalf.

Failure to comply with this Order may result in dismissal of Plaintiff La Rue Banquet Facility

LLC’s claims for failure to prosecute.



       IT IS SO ORDERED.



                                                     /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
